Citation Nr: 0013525	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-13 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Basic eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 15, 1954 to 
February 24, 1955.  He died in June 1995.  The appellant is 
the veteran's surviving spouse.

This appeal arose from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The BVA, in May and November 1999, remanded this case to the 
RO for further development, and following the accomplishment 
if the requested development, the case was returned to the 
Board for appellate review.


FINDING OF FACTS

1.	The claim of entitlement to service connection for the 
cause of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.	The veteran had less than 90 days of active wartime 
service and was not discharged or released from wartime 
service due to a service-connected disability.

	
CONCLUSIONS OF LAW

1.	The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.	The appellant is not basically eligible for nonservice-
connected death pension benefits.  38 U.S.C.A. §§ 101, 1521, 
1541 (West 1991); 38 C.F.R. §§ 3.2, 3.3, 3.314 (1999).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered 
initially is whether the appellant has presented evidence of 
a well-grounded claim; that is, a claim that is plausible.  
If she has not presented a well-grounded claim, her appeal 
must fail with respect to this claim and there is no duty to 
assist her further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Additionally, if a 
condition noted during service is not determined to be 
chronic, then generally a continuity of symptomatology after 
service is required for service connection.  Id. 

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).

The appellant must satisfy two elements for her claim for 
service connection for the cause of the veteran's death to be 
well grounded.  First, there must be evidence of incurrence 
or aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Second, there must be 
competent evidence of a nexus between the inservice injury or 
disease and the cause of death, as shown through medical 
evidence.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Service medical records are negative for any findings, 
treatment or diagnosis pertaining to cardiovascular disease, 
including hypertension and arteriosclerotic cardiovascular 
disease. 

Postservice, the veteran received VA hospitalization from 
October to November 1986.  Initially, he was received at the 
walk-in clinic complaining of shortness of breath and 
epigastric pain for three weeks.  The veteran claimed that he 
had suffered from episodic epigastric pain since an ulcer he 
had 20 years previously.  Up until three weeks previously, he 
had experienced no shortness of breath and could run-up many 
flights of stairs without a problem.  Over the prior three 
weeks, he had worsening dyspnea on exertion.  He also had  
orthopnea and peripheral edema for one week.  He denied chest 
pain, palpitations, fevers and chills.  Physical examination 
revealed that his cardiovascular system was normal.  The 
veteran's echocardiogram revealed a low ejection fraction of 
20 to 25 percent and poor wall motion.  The cardiology 
evaluation felt that the veteran's left ventricular 
dysfunction was of unclear etiology.  In this respect, there 
was a question of cardiomyopathy although coronary artery 
disease could not be excluded.  There was no clear evidence 
of myocardial infarction.  The primary prognosis was 
congestive heart failure.  Additional diagnoses included 
peptic ulcer disease, hypertension, passive congestion of the 
liver, and chronic cholecystitis.

The veteran again underwent VA hospitalization from May to 
June 1993.  He had a history of having arrived earlier that 
month at the Emergency Room complaining of a cough and 
shortness of breath.  At that time, he was presumed to have 
congestive heart failure and sent home on Enalapril and 
Lasix.  However, at the time of his current admission, he 
returned to the Emergency Room complaining of shortness of 
breath on exertion, a non-productive cough, and lower 
extremity swelling for about 2 to 3 weeks.  He admitted to 
orthopnea as well and paroxysmal nocturnal dyspnea.  He 
admitted that he was not compliant with diet, drank alcohol 
from time to time, and missed medications.  

The veteran had a history of cardiomyopathy of unknown 
etiology, possibly secondary to alcohol.  He had a history of 
an ejection fraction of about 20 percent.  The veteran also 
had a history of active cigarette abuse as well as 
intermittent alcohol intake, a remote history of hypertension 
and a history of gastritis.  An electrocardiogram showed a 
poor line which revealed bilateral atrial enlargement, left 
ventricular hypertrophy, and sinus tachycardia depression.  
An X-ray study revealed early mild congestive heart failure.  
Another X-ray study showed a big heart with no evidence of 
infiltrate and most probably no evidence of chronic heart 
failure.  He was admitted with a presumptive diagnosis of 
congestive heart failure.  The impression was that he was 
more right sided than left sided congestive heart failure.  
The etiology was unclear with no evidence of pericardial 
disease and no evidence of valvular disease.  The diagnoses 
were congestive heart failure and possible ischemic coronary 
artery disease.

The veteran was again admitted in June 1993 for VA 
hospitalization.  He was noted to have a history of 
cardiomyopathy with a recent history of admission for 
congestive heart failure.  He presented complaining of 
increasing shortness of breath and dyspnea on exertion.  The 
veteran denied chest pain.  He indicated that he was 
compliant with his medications and a low salt diet.  His past 
medical history included cardiomyopathy of unknown etiology 
that was questionably secondary to alcohol, previously 
hypertensive, and a history of gastritis.  Laboratory data 
revealed bilateral atrial enlargement, poor radial wave 
progression and left ventricular hypertrophy with strain 
pattern.  A chest X-ray showed a large, globular heart and 
congestive heart failure.  During his hospital course, a 
repeat X-ray revealed evidence of congestive heart failure, 
but on physical examination his lungs were clear, his 
peripheral edema was resolved and he had no shortness of 
breath even on exertion.  Fort these reasons, it was felt 
that he was adequately diuresed.  He was, therefore, 
discharged in good condition.  The diagnoses were 
cardiomyopathy with ejection fraction of 10 percent, clean 
coronary arteries by cardiac catheterization, congestive 
heart failure, and gastritis.    

The veteran's June 1995 death certificate indicated that the 
immediate cause of death was arteriosclerotic cardiovascular 
disease.  There were no underlying causes listed.  It was 
indicated that no autopsy was performed.

In the present case, the Board notes that service medical 
records are negative for any findings, treatment or diagnosis 
pertaining to cardiovascular disease, including hypertension 
and arteriosclerotic cardiovascular disease. The veteran's 
certificate of death indicates that he died in June 1995 from 
arteriosclerotic cardiovascular disease.  Post service 
medical records, however, show no competent evidence of nexus 
between the veteran's death from arteriosclerotic 
cardiovascular disease and any incident in service.  The 
evidence only shows that the veteran was first found to have 
a cardiovascular disorder in 1986, more than 31 years after 
service.  Further, the appellant has not submitted any 
competent evidence suggesting a relationship between the 
veteran's death from arteriosclerotic cardiovascular disease 
and service. 

Accordingly, as a well-grounded claim requires competent 
evidence linking the cause of the veteran's death from 
arteriosclerotic cardiovascular disease to service, the Board 
finds that the appellant has failed to fulfill her statutory 
burden of submitting a well-grounded claim of entitlement to 
service connection for the cause of the veteran's death.  
Hence, the benefit sought on appeal is denied. 

In reaching this decision, the Board carefully and 
sympathetically considered the assertions of the appellant.  
As a layperson, however, she is not qualified to offer a 
medical opinion as to cause of the veteran's death, or the 
relationship between the cause of his death and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (lay testimony is not competent evidence when the 
question presented requires specialized knowledge.)  
Accordingly, her statements are insufficient to well-ground 
this claim.

Although the Board considered and denied this claim on a 
ground different from that of the RO, the appellant has not 
been prejudiced by this decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the claimant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
was well grounded would be pointless and, in light of the law 
cited above, would not result in a determination that is 
favorable to her.  VAOPGCPREC 16-92; 57 Fed.Reg. 49,747 
(1992).

Finally, as the foregoing explains the need for competent 
evidence linking the veteran's cause of death to service, the 
Board views its discussion above as sufficient to inform the 
appellant of the elements necessary to complete her 
application for service connection for the cause of the 
veteran's death.  Robinette v. Brown, 8 Vet. App. 69 (1995).


II.  Nonservice-Connected Death Pension Benefits

The appellant contends that she is entitled to death pension 
benefits due to the veteran's active service.  The law 
provides for the payment of death pension to the surviving 
spouse of each veteran of a period of war who met the 
requirements for pension established by Congress, as set 
forth in 38 U.S.C.A. § 1521, or who, at the time of death was 
receiving or entitled to receive compensation or retirement 
pay for service-connected disability.  38 U.S.C.A. § 1541, 
38 C.F.R. § 3.314.  A veteran meets the service requirements 
for pension if he served in the active military, naval, or 
air service (1) for 90 days or more during a period of war, 
(2) during a period of war and was discharged or released 
from such service for a service-connected disability, (3) for 
a period of 90 consecutive days or more and such period began 
or ended during a period of war, or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521; 38 
C.F.R. § 3.3.

The veteran had verified active military service from 
December 15, 1954 to February 24, 1955.  The Korean War era 
is defined as the period from June 27, 1950 to January 31, 
1955.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  Although 
part of the veteran's service was during a period of war, he 
did not meet the wartime service requirements, as specified 
in 38 C.F.R. § 3.3.  In this respect, the veteran did not 
serve for 90 days or more during a period of war.  He did not 
serve during a period of war in which he was discharged or 
released from such service for a service-connected 
disability.  He did not serve for a period of 90 consecutive 
days or more with this period beginning or ending during a 
period of war.  Finally, the veteran did not serve during an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  Rather, the 
evidence only shows that the veteran served a total of 72 
days which included 48 days during a period of war.  Hence, 
his service does not meet the basic eligibility requirements 
for nonservice-connected death pension benefits.  Further, at 
the time of his death, the veteran was not in receipt of any 
benefits administered by VA.

Since the veteran did not meet the wartime service 
requirements for nonservice-connected pension benefits and 
was not in receipt of any VA benefits at the time of his 
death, the appellant is not eligible to receive death pension 
benefits as a matter of law.  Although the Board is 
empathetic to the appellant's arguments, it remains bound in 
its decisions by applicable statutes enacted by Congress.  
Congress did not enact any exceptions to the law that would 
permit a grant of the requested benefit. Thus, in this case, 
there is no legal basis on which the appellant's claim may be 
granted.  As the disposition of this claim is based on the 
law, and not on the facts of 
the case, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

